DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/14/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welygan et al (US 2013/0212952 A1) in view of Chesley et al (US 2010/0184363 A1).
Regarding claims 1-6 and 14, Welygan teaches a coated abrasive article comprising a backing (1020) (i.e., substrate) having a first major surface comprising a plurality of particles (1040) attached thereto, the plurality of particles having an outer surface; wherein at least a portion of the outer surface of the respective particles has a size layer (1060) (i.e., coating) thereon; and comprising a make (i.e., tie) layer (1050) disposed between the first major surface of the polymeric substrate and the plurality of para 150, fig 10). Welygan teaches the backing may be vulcanized fibers (i.e., laminated plastics or polymeric) (para 259).
Welygan would have suggest or otherwise rendered obvious wherein for at least 50 percent by number of the particles there is at least 20 percent of the respective particle surface area consisting of points having tangential angles in a range from 5 to 175 degrees from the first major surface of the polymeric substrate (fig 10). In the alternative, one of ordinary skill in the art at the time of invention would have known that the roughness of the abrasive article would have affected its ability to abrade, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the tangential angles of the particle surface area and therein adjusting the roughness to optimize the abrasive properties of the article.
Welygan teaches the particles may have lengths (longest or maximum dimension) 0.1 micrometer (i.e., 100 nanometers) to 10 micrometers; wherein the particles may have an aspect ratio (length to thickness) of at least 2, 3, 4, 5, 6, or more (i.e., minimum thickness of less than 100 nm) (para 146). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Welygan, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
With regard to the particles being two-dimensional and wherein the particles each have a width and a thickness, and wherein the ratio of the particle width to the para 33, 53) which would have either rendered obvious or suggested the instant limitations.
Welygan fails to teach the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension and the particles are at least one of clay particles, graphite particles, boron nitride particles, carbon particles, molybdenum disulfide particles, or bismuth oxychloride particles.
Chesley teaches abrasive articles having mechanical fasteners comprising polymeric substrates; wherein the substrates may have a lengthwise heat shrinkability of up to 50% and be subjected to a heat shrinking treatment (abstract, para 2-3, 24, 92-94). Chesley further teaches the use of boron nitride particles in its abrasives articles (para 32).
Therefore, it would have been obvious to combine the abrasive articles of Chesley with the abrasive articles of Welygan for abrasive articles having mechanical fasteners. Furthermore, it would have been obvious to substitute the boron nitride particle composition of Castro for the composition of the particles of Welygan, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

[0093] The advantage of this variation of the transfer methods of the disclosure is that it helps counteract stretching effects exerted on a softened substrate by ejected hot gas flow. With high production rates, lengthwise heat-shrinkability higher than 1 percent can provide improved results. Therefore, in some embodiments, it is preferable if, in this variation of the transfer methods, a substrate having a lengthwise heat-shrinkability of at least 10 percent, in some embodiments, at least 20 percent, at least 30 percent, at least 40 percent, or even at least 50 percent is provided for the contacting and the affixing depending on the forces created by the hot gas flow and the production rate.
[0095] As discussed above, the dragging or stretching effect in the length direction from the gas nozzles is counteracted by a lengthwise heat-shrinking, which together will generally define a final length of the formed fastener product as related to the initial length of the provided substrate. If the lengthwise heat-shrinkability of the substrate is relatively low and the gas nozzles eject a strong hot gas flow, the fastener product will be longer than the initial substrate material from which it was produced. By increasing the heat-shrink potential and perhaps decreasing the gas pressure or gas flow of the nozzles, the trend of elongated fasteners can be reversed, and the formed fastener can be shorter than the substrate from which it was made.
Therefore, based on the above paragraphs, Chesley would have suggested that the heat shrinkability is defined as a final length of the formed fastener product as related to the initial length of the provided substrate. Chesley would have further suggested or otherwise rendered obvious to one of ordinary skill at the time of invention this heat shrinkability can be as high as 50 percent (i.e., the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension).
Regarding claims 12 and 13, Welygan suggests or otherwise renders obvious the particles may be planar or non-planar (para 33-34).
Regarding claim 16, Welygan teaches the two-dimensional particles may be directly attached to the polymeric substrate, without a tie layer (para 25).
	
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welygan in view of Chesley.
Welygan teaches a coated abrasive article comprising a backing (1020) (i.e., substrate) having a first major surface comprising a plurality of particles (1040) attached to the first major surface of the polymeric substrate, the particles each having an outer surface. Welygan teaches the backing may be vulcanized fibers (i.e., laminated plastics or polymeric) (para 259).
Welygan would have suggest or otherwise rendered obvious wherein for at least 50 percent by number of the particles there is at least 20 percent of the respective particle surface area consisting of points having tangential angles in a range from 5 to 175 degrees from the first major surface of the polymeric substrate (fig 10). In the alternative, one of ordinary skill in the art at the time of invention would have known that the roughness of the abrasive article would have affected its ability to abrade, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the tangential angles of the particle surface area and therein adjusting the roughness to optimize the abrasive properties of the article. 
Welygan fails to teach the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension and the particles are at least one of clay particles, graphite particles, boron nitride particles, carbon particles, molybdenum disulfide particles, or bismuth oxychloride particles.
Chesley teaches abrasive articles having mechanical fasteners comprising polymeric substrates; wherein the substrates may have a lengthwise heat shrinkability of up to 50% and be subjected to a heat shrinking treatment (abstract, para 2-3, 24, 92-94). Chesley further teaches the use of boron nitride particles in its abrasives articles (para 32).
Therefore, it would have been obvious to combine the abrasive articles of Chesley with the abrasive articles of Welygan for abrasive articles having mechanical fasteners. Furthermore, it would have been obvious to substitute the boron nitride particle composition of Castro for the composition of the particles of Welygan, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and, it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
With regard to the limitation “the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension,” Chesley teaches: 
[0093] The advantage of this variation of the transfer methods of the disclosure is that it helps counteract stretching effects exerted on a softened substrate by ejected hot gas flow. With high production rates, lengthwise heat-shrinkability higher than 1 percent can provide improved results. Therefore, in some embodiments, it is preferable if, in this variation of the transfer methods, a substrate having a lengthwise heat-shrinkability of at least 10 percent, in some embodiments, at least 20 percent, at least 30 percent, at least 40 percent, or even at least 50 percent is provided for the contacting and the affixing depending on the forces created by the hot gas flow and the production rate.
[0095] As discussed above, the dragging or stretching effect in the length direction from the gas nozzles is counteracted by a lengthwise heat-shrinking, which together will generally define a final length of the formed fastener product as related to the initial length of the provided substrate. If the lengthwise heat-shrinkability of the substrate is relatively low and the gas nozzles eject a strong hot gas flow, the fastener product will be longer than the initial substrate material from which it was produced. By increasing the heat-shrink potential and perhaps decreasing the gas pressure or gas flow of the nozzles, the trend of elongated fasteners can be reversed, and the formed fastener can be shorter than the substrate from which it was made.
Therefore, based on the above paragraphs, Chesley would have suggested that the heat shrinkability is defined as a final length of the formed fastener product as related to the initial length of the provided substrate. Chesley would have further suggested or otherwise rendered obvious to one of ordinary skill at the time of invention this heat shrinkability can be as high as 50 percent (i.e., the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension).
Regarding claim 17, Welygan teaches the two-dimensional particles may be directly attached to the polymeric substrate, without a tie layer (para 25).

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Welygan and Chesley as applied to claim 1 above, and further in view of Kendall et al (US 2003/0024169 A1).
Welygan as modified by Chesley teaches the article of claim 1.
Welygan as modified by Chesley the first major surface is a tamper evident surface, and wherein application of a slight pressure on the first major surface flattens at least a portion of the two-dimensional particles creating a change in visual appearance of the first major surface where the pressure is applied.
Kendall teaches the use of a surface coating to alter the abrading characteristics of the resulting abrasive grain which may include lubricants such as graphite wherein the coating may be applied for the abrasive layer (para 36, 57, 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Kendall, to coat abrasive article of Welygan as modified by Chesley with surface coatings that alter the abrading characteristics of the abrasive article as a matter of design choice as suggested by the prior art of record.
The abrasive article of Welygan as modified by Chesley and Kendall would possess the necessary structure and composition to meet the characteristics, properties, or function of “the first major surface is a tamper evident surface, and wherein application of a slight pressure on the first major surface flattens at least a portion of the two-dimensional particles creating a change in visual appearance of the first major surface where the pressure is applied;” (see instant specification para 66), so it is deemed to possess such properties, characters, or function.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
The Applicant contends that Chesley as modified by Welygan fails to suggest the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension. This is not persuasive.
Chesley teaches: 
[0093] The advantage of this variation of the transfer methods of the disclosure is that it helps counteract stretching effects exerted on a softened substrate by ejected hot gas flow. With high production rates, lengthwise heat-shrinkability higher than 1 percent can provide improved results. Therefore, in some embodiments, it is preferable if, in this variation of the transfer methods, a substrate having a lengthwise heat-shrinkability of at least 10 percent, in some embodiments, at least 20 percent, at least 30 percent, at least 40 percent, or even at least 50 percent is provided for the contacting and the affixing depending on the forces created by the hot gas flow and the production rate.
[0095] As discussed above, the dragging or stretching effect in the length direction from the gas nozzles is counteracted by a lengthwise heat-shrinking, which together will generally define a final length of the formed fastener product as related to the initial length of the provided substrate. If the lengthwise heat-shrinkability of the substrate is relatively low and the gas nozzles eject a strong hot gas flow, the fastener product will be longer than the initial substrate material from which it was produced. By increasing the heat-shrink potential and perhaps decreasing the gas pressure or gas flow of the nozzles, the trend of elongated fasteners can be reversed, and the formed fastener can be shorter than the substrate from which it was made.
Therefore, based on the above paragraphs, Chesley would have suggested that the heat shrinkability is defined as a final length of the formed fastener product as related to the initial length of the provided substrate. Chesley would have further suggested or otherwise rendered obvious to one of ordinary skill at the time of invention this heat shrinkability is an optimizable property or value that can be as high as 50 percent (i.e., the polymeric substrate having been dimensionally relaxed and its length reduced by at least 20 percent of its original dimension).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783